DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Azami et al (PB-PUB US 2009/0301861, referred as Azami’861 thereafter) in view of Azami et al (PB-PUB US 2006/0133979, referred as Azami’979 thereafter) and Yuge et al (PG-PUB US 2012/0202060).
Regarding claim 1, Azami’861 et al disclose an apparatus for manufacturing nanocarbon products (ABSTRACT). The apparatus comprises 

(2) a laser oscillator emitting laser beam to the graphite target 2 (i.e. a light source……, Figure 1, paragraph [0055]);
(3) a production chamber 1 for receiving the laser beam for irradiating the graphite target 2 (Figure 1, paragraphs [0053] & [0055]);
(4) a collection section for collecting produced carbon nanohorn (i.e. a collection mechanism……, Figure 1, paragraphs [0058] – [0061]); and 
(5) a drive unit 5 configured to rotate the graphite target and to move the graphite target (i.e. a rotating mechanism…, and a moving mechanism…, Figure 1, paragraph [0054]).
Azami’861 does not teach a control unit for controlling the rotating mechanism and the moving mechanism of the drive unit to having constant power density from the laser beam. However, Azami’979 disclose an apparatus for manufacturing nanocarbon products (ABSTRACT). 
Azami’979 teaches that the nanocarbon products are produced by irradiating a graphite target 101 with a laser beam 103 and the graphite target 101 is driven by a drive unit 115 for rotating and moving the graphite target 101, wherein (i) a control unit is provided for controlling the laser beam, the movement and the rotation of the graphite target in a range of 0.01 mm//sec to 55 mm/sec (paragraph), and (ii) the power density of the laser beam at the graphite target is controlled to keep constant in a range of I kW to 50 kW in order to stably produce nanocarbon products in a large amount (Figures 1-3, & 7, paragraphs [0013], [0048], [0054], [0062], [0068],& [0089]). 
Therefore, it would be obvious for one having ordinary skill in the art to include a control unit for controlling the power density and the movement/rotation of graphite target as suggested by Azami’979 in order to control the power density constant for stably producing nanocarbon products in a large amount within the device of Azami’861.
Azami’861 teaches a carbon target 2 (Figure 1, paragraph [0054]) and Aami’979 teaches a graphite rod 101 (Figure 1, paragraph [0045]), but Axami’861/Azami’979 does not teach the carbon target containing a metal catalyst. However, Yuge et al disclose an apparatus for manufacturing nanocarbon products (ABSTRACT). Yuge teaches that nanocarbon products are produced by a laser method using a carbon target comprising at least one metal catalyst, such as Fe, Ni or Co (paragraph [0061]). Yuge further indicates that provision of carbon target comprising the catalyst can produce nanocarbon products having high aspect ratio, high dispersibility, and high durability at a low cost (paragraph [0064]). 
Therefore, it would be obvious for one having ordinary skill in the art to utilize a carbon target containing at least one metal catalyst as suggested by Yuge in order to produce nanocarbon product having desired characteristics at low cost within the device of Axami’861/Azami’979
It should be noted that the limitations of “the rotating ……are performed so as to move helically……” are related to manners of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 5, Azami’861 teaches that the graphite target is driven by the drive unit 5 to have a liner movement and to rotate (paragraph [0054]). Azami’979 teaches that the control unit can control the movement and the rotation of the graphite target (paragraphs [0064] – [0068], & [0089]). 
Since the apparatus of Azami’861/Azami’979/Yuge comprises substantially the same structures as claimed, if is fully capable of performing the claimed functions. 
Furthermore, “a pitch of helically moving…” is a recitation for a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 6, Azami’861 teaches that the graphite target can move in a linear direction including vertical direction (Figure 1, paragraph [0054]).
Regarding claim 8, Azami’861 teaches that the apparatus comprises a collection chamber 8 is coupled to the production chamber 1, a bag filter 9  is provided at the upper portion of the collection chamber 7, and a collection container 11 is for collecting the products (Figure 1, paragraphs [0059] – [0060]).
Regarding claim 9, Azami’861 teaches a collection container 11 (figure 1, paragraph [0059]). It should be noted that “containing a liquid inert to …..” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114). Furthermore, “a liquid inert to…..’ is a material worked upon the device, which does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 10, Yuge teaches that the catalyst, may be Fe (paragraph [0061]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Azami et al (PB-PUB US 2009/0301861, referred as Azami’861 thereafter), Azami et al (PB-PUB US 2006/0133979, referred as Azami’979 thereafter), and Yuge et al (PG-PUB US 2012/0202060) as applied to claim 1 above, and further in view of Azami et al (PB-PUB US 2007/0003468, referred as Azami’468 thereafter).
Regarding claim 7, Azami’861/Azami’979/Yuge does not teach a storage container for storing unused graphite target. However, Azami’468 disclose an apparatus for manufacturing nanocarbon products (ABSTRACT). Azami’468 teaches that nanocarbon products is produced by irradiating a graphite target 139 with a laser beam 103, wherein the graphite target 139 wounded on a rod 179 is continuously fed to the irradiation position for volume production (Figure 1, 4-5, paragraphs [0043], [0075], & [0078]). Therefore, it would be obvious for one having ordinary skill in the art to provide a rod for winding the graphite target as suggested by Azami’468 in order to continuously supply unused graphite target to the irradiation position for volume production of nanocarbon products within the device of Azami’861/Azami’979/Yuge. 
It is also within ordinary skill in the art to enclose the unused graphite target in a container in order to provide a well-defined space for the unused graphite target within the device of Azami’861/Azami’979/Yuge/Azami’468.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 of co-pending Application No. 16/636,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprising substantially the same structures as that of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Due to applicant’s amendments, objection to drawing and rejections under 112 are withdrawn.
 Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
A provisional nonstatutory double patenting rejection to 16/636,180 will be maintained because the instant application claims an apparatus comprising substantially the same structures as that of the co-pending application.

Conclusion
Claims 1, and 5-10 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIUYU TAI/Primary Examiner, Art Unit 1795